Citation Nr: 0704612	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for dermatophytosis with 
onychomycosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972, and from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for dermatophytosis 
with onychomycosis.


FINDING OF FACT

The veteran's dermatophytosis with onychomycosis is 
manifested by subjective complaints of itching and pain.  The 
disability does not involve at least 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas; or require 
systemic treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatophytosis with onychomycosis have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's dermatophytosis with onychomycosis has been 
rated as 10 percent disabling since March 1974 under DC 7813, 
which pertains to dermatophytosis of the body, head, feet, 
beard area, nails, or inguinal area.  38 C.F.R. § 4.118, 
DC 7813.  Diagnostic Code 7813 directs that disability 
associated with dermatophytosis be rated as disfigurement of 
the head, face, or neck (DC 7800), scars (DCs 7801-7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  In this case, the veteran's skin condition does 
not involve his head, face, or neck.  Thus, the veteran does 
not have disfigurement of the head, face, or neck.  
Additionally, and his predominant disability is not scars.  
Accordingly, his disability will be rated as dermatitis.  
There is no diagnostic code that pertains specifically to 
onychomycosis.  Onychomycosis is thus rated by analogy under 
DC 7813, which, as stated immediately above, contemplates 
disability due to dermatophytosis.  See 38 C.F.R. § 4.20 
(2006).  

Under DC 7806, a 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806.

VA treatment records dated in July 2003 show that the veteran 
complained of pain in both arms from his elbows to his 
fingers that had steadily increased in severity over the last 
year.  The veteran did not associate his finger pain with his 
skin disorder.  Physical examination revealed crepitation 
with hand motion, though his range of motion was determined 
to be normal.  There are no further treatment records that 
are related to skin problems.

On VA examination in October 2003, the veteran described a 
many-year history of a fungal infection of the hands that had 
spread to his feet and then to his groin, manifested by 
chronic scaling and flaking of the skin, and itching and 
thickening of the fingernails and toenails, bilaterally.  He 
denied a history of neoplasms and urticaria, and denied any 
systemic symptoms.  He reported that he had not been treated 
for his skin condition within the last 12 months, but 
reported a history of treatment involving topical ointments, 
creams, and anti-fungals, as well as treatment with steroids 
and oral agents, without improvement.  He stated that he had 
not been treated with intensive light therapy, UVB, PUVA, or 
electronic beam therapy.  

Physical examination revealed flaking and scaling of the 
hands and feet, more pronounced on the dorsal surfaces of the 
hands, bilaterally, and on the plantar surfaces of the feet, 
bilaterally.  There was also thickening of the finger and 
toenails, with malformation and yellow discoloration, 
bilaterally.  There was a bright red raised rash around the 
waistline, into the right and left groin areas, covering the 
scrotal sac, with drying and scaling of the skin.  There was 
also some reddening and a raised rash between the toes of the 
feet, bilaterally.  A rash was present on the hands from the 
wrists down, and on the feet below the ankles on the dorsal 
and plantar surfaces.  There was no rash on the trunk, face, 
or other areas.  The diagnosis was dermatophytosis with 
onychomycosis.

The evidence in this case demonstrates that the veteran's 
dermatophytosis with onychomycosis primarily affects the 
veteran's hands, feet, and waistline.  These areas, however, 
do not amount to 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas of the body, as is required 
for an increased rating of 30 percent.  Additionally, as the 
veteran reported on VA examination that he had not received 
any treatment for his skin condition within the past 12 
months, there is no evidence demonstrating the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, as 
is alternatively required for an increased rating of 30 
percent.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's dermatophytosis with 
onychomycosis, the benefit-of-the-doubt rule does not apply, 
and a rating in excess of 10 percent is not warranted.
38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003, and a 
rating decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2004 
statement of the case.

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for dermatophytosis with 
onychomycosis is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


